Case 15-80226-TLS         Doc 54    Filed 01/04/19 Entered 01/04/19 17:30:13            Desc Main
                                    Document     Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

IN RE:
                                                        ) CASE NO.: 15-80226-TLS
                                                        )
Jimmie Metzler & Charity Spring Metzler, Debtor         )
                                                        )
U.S. Bank Trust National Association, as Trustee of the ) CHAPTER 13
Bungalow Series F Trust.                                )
vs.
                                                        )
Jimmie Metzler & Charity Spring Metzler                 )
and                                                     )
                                                        )
Kathleen Laughlin, Trustee
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )




              NOTICE OF DEFAULT UNDER ADEQUATE PROTECTION ORDER

         U.S. Bank Trust National Association, as Trustee of the Bungalow Series F Trust., its

successors and/or assignees, (“Secured Creditor”), and hereby notifies The Court and the Trustee of

the following, pursuant to paragraph 8 of the Conditional Order settling Secured Creditor’s motion for

relief (Docket #47):

         1.     On January 3 2019 Secured Creditor mailed a letter to debtors and their counsel

informing them that the debtors were in default under the terms of the conditional order entered on

November 17, 2015.

         2.     The letter provides debtor 15 days in which to cure the default. The period to cure the

default will expire on January 18 2019.

         3.     The Letter listed the following defaults:

12 monthly mortgage payments           @ $375.92                     =      $4,511.04


                                                  1
Case No. 15-80226-TLS
Case 15-80226-TLS       Doc 54    Filed 01/04/19 Entered 01/04/19 17:30:13         Desc Main
                                  Document     Page 2 of 2


(Payments Due for June 1, 2016 through May 1, 2017)



19 monthly mortgage payments        @ $336.10                  =       $6,385.90

(Payments Due for June 1, 2017 through December 1, 2018)

4 APO payments                                                 =       $2342.01

               (Payments Due for January 2016 through April 2016)

Less Suspense Balance                                          =       $293.71

Total Monthly Mortgage Default:                                               $10,896.94




                                          Respectfully submitted,

                                          GHIDOTTI BERGER

                                          /s/ Kristin A. Zilberstein
                                          Kristin A. Zilberstein (CABN 200041)
                                          1920 Old Tustin Avenue
                                          Santa Ana, CA 92705
                                          Ph: (949) 427-2010
                                          Fax: (949) 427-2732
                                          kzilberstein@ghidottiberger.com
                                          Attorney for U.S. Bank Trust National Association,
                                          as Trustee of the Bungalow Series F Trust




                                             2
Case No. 15-80226-TLS
